936 A.2d 848 (2007)
402 Md. 350
In the Matter of the REINSTATEMENT OF Leslie Blish HOLT to the Bar of Maryland.
Misc. Docket AG No. 12, September Term, 2005.
Court of Appeals of Maryland.
December 5, 2007.

ORDER
The Court having considered the Petition of Leslie Blish Holt for Reinstatement and the response of Bar Counsel filed thereto, it is this 5th day of December, 2007
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and the petitioner, Leslie Blish Holt, is reinstated to the practice of law in this State, and it is further
ORDERED that the Clerk of the Court shall replace the name of Leslie Blish Holt upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection *849 Fund and the Clerks of all judicial tribunals in this State.